POOLER, Circuit Judge,
concurring.
I concur in the judgment and in all of the majority opinion except that portion that analyzes whether the divorce judgment is a domestic relations order within the meaning of ERISA. The daughters contended in district court that the decedent’s father could not collaterally attack any term of the judgment including its incorporation of the stipulation. Affidavit of Karen L. Bigelow of Aug. 29, 2000, §§ 9,14. Although less clearly, the daughters make the same argument on appeal. See Appellees’ Br. at 15 (arguing that the *445Father “attempts to collaterally attack the Judgment and underlying matrimonial proceedings”). I agree and would hold that the judgment precludes us from addressing whether (1) the Stipulation had to be executed in accordance with Domestic Relations Law § 236(B)(3) and (2) if so, it was validly executed.
All that ERISA requires to classify a judgment, decree, or order as a “domestic relations order” is that it be “made pursuant to a State domestic relations law” and address “the provision of child support, alimony payments, or marital property rights to a spouse, former spouse, child, or other dependent of a participant.” 29 U.S.C. § 1056(d)(3)(B)(ii). The New York Supreme Court issued its judgment dividing the parties’ marital property pursuant to the state’s Domestic Relations law, and neither party to the divorce challenged that judgment directly or collaterally during the decedent’s lifetime. Because the judgment, among other things, divided marital property, it is a domestic relations order. Because the judgment was issued by a New York state court having jurisdiction of the parties and the subject matter, we must give it the same effect that the New York courts would accord it. Hickerson v. City of New York, 146 F.3d 99, 103 (2d Cir.1998). New York courts would not allow a party to the divorce action to challenge the validity of the judgment or the validity of the stipulation it incorporates absent unusual circumstances not present here. See, e.g., Rainbow v. Swisher, 72 N.Y.2d 106, 110, 531 N.Y.S.2d 775, 527 N.E.2d 258 (1988) (holding that even though matrimonial court apparently misconstrued terms of settlement agreement by failing to merge it in decree of divorce, defendant could not launch a collateral attack on the non-merger term of the decree after he failed to seek modification of the decree or to appeal from it); Bouille v. Bouille, 192 A.D.2d 802, 803, 596 N.Y.S.2d 524 (3d Dep’t 1993) (rejecting party’s argument that prior agreement between parties was simply a part of a prior Family Court order and not a separation agreement because the argument was a “collateral attack upon the judgment of divorce which established that the stipulation was the parties’ separation agreement necessary for their conversion divorce”); In re Schell, 191 A.D.2d 570, 571-72, 594 N.Y.S.2d 807 (2d Dep’t 1993) (holding that ex-wife could not challenge — in a Surrogate’s Court proceeding — her divorce decree incorporating a separation agreement despite her claim that the agreement was procured by fraudulent inducement because the attack was collateral and she “received benefits under the agreement for almost eight years”). Nor would New York courts allow the decedent’s father to collaterally attack the judgment incorporating the stipulation. “It is fundamental that a judgment in a prior action is binding not only on the parties to that action, but on those in privity with them.” Green v. Santa Fe Indus., 70 N.Y.2d 244, 253, 519 N.Y.S.2d 793, 514 N.E.2d 105 (1987). In addition to other definitions, privity “de-notéis] a mutually successive relationship of the same rights to the same property.” Gramatan Home Investors Corp. v. Lopez, 46 N.Y.2d 481, 486, 414 N.Y.S.2d 308, 386 N.E.2d 1328 (1979). In Gramatan, the New York Court of Appeals found that the assignee of a retail installment contract was not bound by a finding of fraud against its assignor in an earlier lawsuit because the assignee took the assignment before the first lawsuit was instituted. Id. at 487, 414 N.Y.S.2d 308, 386 N.E.2d 1328. The court noted, however, that if the assignment had taken place after institution of the first lawsuit, the assignee would be bound by the results of the first lawsuit. Id. at 486-87, 414 N.Y.S.2d 308, 386 N.E.2d 1328. Decedent’s father took any interest he has in the pension plan and life insurance benefits long after the decedent *446gave away his right to dispose of those plans in the divorce proceeding. Therefore, the father is in privity with the decedent and cannot take what the decedent did not have to give.
Because it is not necessary to resolve the New York law issues discussed in the majority opinion, I would not reach them. Moreover, I am concerned that looking beneath the state court’s judgment, however innocuous in this instance, will lead to many claims in federal court that a state court judgment cannot function as a QDRO because the stipulation it incorporates was improperly executed. These contentions are properly the subject of a timely appeal or motion to reopen in state court and should not be addressed in federal court.